Order entered January 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00316-CR

                                 CARLOS MEDRANO, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 2-11-418

                                           ORDER
       We VACATE our order of December 6, 2012 ordering the case submitted without

appellant’s brief.

       We GRANT appellant=s December 31, 2012 motion for extension of time to file

appellant’s brief. Appellant=s brief tendered to the Clerk of the Court on January 2, 2013 is

DEEMED timely filed as of the date of this order.

       We DENY AS MOOT appellant’s December 17, 2012 motions to reconsider and third

motion for extension of brief.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE